Per Curiam :
But one point is raised on this appeal, the jurisdiction of the Municipal Court The action was brought in a district in the borough of Brooklyn, while the defendant resides in the borough of *507Queens. It is insisted that the Greater New York charter (Laws of 1897, chap. 378, § 1370), so far as it attempts to authorize the prosecution of an action in a district of the 'Municipal Court in one county against a defendant who resides within the city but in another county, is in conflict with the constitutional provision (Art. VI, § 18) that the Legislature shall not create any inferior .or local court with any greater jurisdiction than is conferred upon the County Courts. In Irwin v. Metropolitan Street R. Co. (38 App. Div. 253) the validity of the creation of the Municipal Court was challenged on this ground. It was there held, through Yah Brunt, P. J., that the intention of the Constitution by reference to County Courts was to restrict the jurisdiction of new local courts as to subject-matter and persons and not territorially, and that hence the statute creating the Municipal Courts was constitutional. It does not appear that in the case cited the defendant was not a resident of the county in which the action was brought; nevertheless, the principle upon which the decision proceeded controls the disposition of the present case. In the opinion of Justice Yan Brunt we entirely concur, and can add nothing to its force or reason.
The judgment appealed from should be affirmed, with costs.
All concurred, except Woodward, J., absent.
Judgment of the Municipal Court affirmed, with costs.